Citation Nr: 1308059	
Decision Date: 03/11/13    Archive Date: 03/20/13

DOCKET NO.  07-17 103A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for a bilateral hip disorder.

2.  Entitlement to service connection for a mid and low back disorder.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran had active service from February 2001 to February 2004. 

These matters come before the Board of Veterans' Appeals (Board) from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.  The Board has reviewed the Veteran's physical claims file, as well as the electronic file on the "Virtual VA" system, to ensure a complete review of the evidence in this case.  

The Veteran testified before the undersigned Veterans Law Judge in June 2008.  A transcript of the hearing is of record.  

In October 2008, the claims were remanded for further development.  In May 2009, the Board denied the claims.  The Veteran appealed the decision to the Veterans Claims Court.  In April 2010, the Court Clerk granted a Joint Motion for Remand (JMR), vacating the Board's May 2009 decision and remanding the claims for further consideration.

In October 2010, the issues were remanded to the RO for readjudication because the Veteran declined to waive jurisdiction of additional evidence.  After the requested development was completed, the case returned to the Board for appellate consideration.

In March 2012, the Board denied the claims.  Again, the Veteran appealed the decision to the Veterans Claims Court.  In June 2012, the Court Clerk granted another JMR, vacating the Board's March 2012 decision and remanding the claims to the Board for further appellate review.  The case now returns to the Board.    



FINDINGS OF FACT

1.  A chronic bilateral hip disorder was not shown during service, or diagnosed for over four years thereafter; a bilateral hip disorder is unrelated to active service. 

2.  In-service treatment for a muscle strain of the mid-back is shown to be acute and transitory and resolved without chronic residuals. 

3.  A chronic low or mid-back disorder was not diagnosed for over four years following separation from service and is not causally related to active service.


CONCLUSIONS OF LAW

1.  A chronic bilateral hip disorder was not incurred in or aggravated by active duty service, and may not be presumed to have been incurred therein.  38 U.S.C.A. 
§§ 1110, 1111, 1154(b), 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2012).

2.  A chronic low and mid-back disorder was not incurred in or aggravated by active duty service.  38 U.S.C.A. §§ 1110, 1111, 1154(b), 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2012).  

Under 38 C.F.R. § 3.303(b), if a chronic disease or injury is shown in service, subsequent manifestations of the same chronic disease or injury at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  For a showing of a chronic disorder in service, the mere use of the word chronic will not suffice; rather, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  

The provisions of 38 C.F.R. § 3.303(b) have been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, __ F.3d __, No. 2011-7184, 2013 WL 628429 (Fed. Cir. Feb. 21, 2013).

Service connection may also be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  This has been interpreted as a three-element test: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).  

Another alternative for granting service connection is that certain chronic diseases, including arthritis, may be established based upon a legal presumption by showing that it manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has reviewed all of the evidence in the Veteran's claims folder.   Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to his claims.  

Turning first to the issue of a current disability, in October 2004, the Veteran filed claims for posttraumatic stress disorder, chest pain, breathing problems, and a bilateral shoulder disorder.  When he sought to establish medical care with VA in November 2004, he reported right hip symptomatology starting two weeks before the appointment successfully treated with medication and intermittent upper back pain.  There were no diagnoses made with respect to the right hip or upper back or any complaints related to the left hip or low or mid-back.  In a December 2004 VA general medical examination, he focused on chest pain, shortness of breath, and shoulder complaints and there was no diagnosis made related to the back or hips.

In November 2005, the Veteran was diagnosed with right hip trochanteric bursitis; he also reported chronic low back pain at that time but no diagnosis was made with respect to the mid or low back.  A November 2005 X-ray of the lumbosacral spine was normal.  In February 2006, he related that the pain had moved to the left hip.  Like the right hip, the diagnosis for the left hip was trochanteric bursitis.  He was also diagnosed with multiple myalgia.  

In March 2006, right buttock pain was diagnosed as right ischial bursitis and the left hip pain had resolved.  In a December 2006 VA examination when he was diagnosed with chronic mid-back pain likely due to myofascial pain syndrome.  At that time, the left hip pain was attributed to sprain/strain and the right hip was normal.  An X-ray of the thoracic spine was normal.  

While the record reflected complaints of chronic low back pain, there was no low back pathology identified until a private June 2008 report reflected early degenerative disc disease of L5-S1.  At that time, early degenerative osteoarthritis of the sacroiliac joints was also noted.  In a December 2008 MRI, he was diagnosed with degenerative changes involving the facet joints at multiple levels and a broad-based disc bulge at L4-L5.  Therefore, disorders of the right and left hip and low back are currently shown and the first element has been met.

Turning next to the issue of in-service incurrence, a November 2003 treatment record indicated that the Veteran sought treatment for back pain of one-week duration.  He was diagnosed with muscle strain and advised to avoid lifting more than 20 pounds for 15 days.  The records do not reflect any complaints of, treatment for, or a diagnosis related to the right or left hip. While there is no separation examination of record, the Board notes that he did not seek further treatment for his back throughout the remainder of his active service.    

In the case of a veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, the Secretary of VA shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of in-service occurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions or hardships of such service, notwithstanding the fact that there is no official record of such occurrence or aggravation in such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

Competent evidence of a current disability and of a link between the current disability and service is still required despite the evidentiary effect of 38 U.S.C.A. 
§ 1154(b).  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498, 507-13 (1995).  The statute "does not create a statutory presumption that a combat veteran's alleged disease or injury is service-connected, but only "considerably lighten[s] the burden of a veteran who seeks benefits for an allegedly service-connected disease or injury and who alleges that the disease or injury was incurred in, or aggravated by, combat service."  Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 1996).

The Veteran is in receipt of the Combat Infantry Badge for his service in Iraq; therefore, the provisions of § 1154(b) apply.  Accordingly, as discussed further below, with respect to the claims, the Board observes that his descriptions of the circumstances of his service, to include in-service back pain, are sufficient to establish in-service occurrence of these events.

The Veteran seeks service connection for bilateral hip and mid and low back disorders as directly related to his period of active service.  Specifically, he contends that the strain of jumping from helicopters and lifting and carrying heavy sacks led to his current disorders.

With regards to an in-service incident or injury, as noted above, the provisions of 38 U.S.C.A. § 1154(b) apply.  With respect to the presumptive provisions pertaining to combat veterans, the Board acknowledges the Veteran's assertion that he experienced back pain at times after jumping from a helicopter or lifting and/or carrying heavy objects; however, he has at no time asserted that he experienced hip pain in service. 

Furthermore, while the Veteran may have experienced back pain during his period of combat, such pain cannot be considered chronic in nature.  In this regard, an October 2003 Post Deployment Medical Assessment, completed and signed by the Veteran on the last day of his combat service, indicated he specifically denied recurrent neck or back pain or any back problems. 

As such, while the record shows that he experienced back pain during combat service, the evidence indicates any the pain had resolved by the time he returned from combat in October 2003.  Therefore, the provisions of 38 U.S.C.A. § 1154(b) do not create a presumption of chronic in-service back or hip pain. 

To the extent that the Veteran claims bursitis of the right and left hips or degenerative disc disease of the low back, these are on the list of chronic diseases under 38 C.F.R. § 3.309(a) and the provisions of 38 C.F.R. § 3.303(b) regarding continuity are not for application.  To the extent that the Veteran claims degenerative joint disease of the low back and hips, degenerative joint changes were not identified until more than 4 years after his discharge from active duty; therefore, the one-year presumption for certain diseases, including arthritis, under 38 C.F.R. §§ 3.307, 3.309 is not for application.

Therefore, the threshold question is whether there is a causal relationship (nexus) between the current complaints and active duty service.  After a review of the record, the Board finds that the competent, credible, and probative evidence does not etiologically link his current bilateral hip and spine disorders to service or any incident or disorder incurred therein. 

The Veteran has been afforded two VA medical examinations.  At the December 2006 VA medical examination, he reported hip pain beginning in approximately November 2004 that switched sides and was aggravated by cold weather.  He also reported mid back pain that started after his discharge from service that was aggravated by moving certain ways as well as coughing.  X-rays revealed a normal thoracic spine and right hip. 

The examiner diagnosed chronic mid back pain most likely secondary to myofascial pain syndrome, left hip pain likely secondary to a sprain/strain, and an unremarkable right hip exam.  In a May 2007 addendum, the examiner opined that, based on the Veteran's history, physical examination and imaging studies, the current hip and low back disorders were not at least as likely as not a result of service, as his current hip and back pain began after service discharge.

The Veteran underwent a second VA medical examination in December 2008.  At that time, he again reported his back and hip pain began after service discharge.  Following a review of the claims file, including service treatment records and post-service VA and private treatment notes, the examiner noted the November 2003 treatment for muscle strain; however, the examiner found that the current back and hip disorders were less likely a result of active service, on the basis that the Veteran was only treated one time for mid-back pain during service with no other treatment and his pain in the back and hip started after service.

The Board finds that the examinations were adequate for evaluation purposes.  Specifically, the examiner reviewed the claims file, interviewed the Veteran, and conducted physical examinations.  There is no indication that the VA examiner was not fully aware of the Veteran's past medical history or that he misstated any relevant fact.  

Significantly, to the extent that the initial VA examination report was not clear that the Veteran experienced back pain in service, the second VA examination report clearly indicated that the examiner was aware of the in-service muscle strain. Moreover, there is no contradicting medical evidence of record.  Therefore, the Board finds the VA examiner's opinions to be of great probative value.

The Board has also considered the Veteran's lay statements and sworn testimony asserting a nexus between his currently-diagnosed disorders and active duty service.  

Competency of evidence differs from weight and credibility. The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

Initially, the Board acknowledges the Veteran is competent to report symptomatology such as back or hip pain.  See Davidson, 581 F.3d 1313 (2009).  However, in evaluating his assertions of a nexus between his current complaints and service, it is the Board's principal responsibility to assess the credibility, and therefore the probative value of proffered evidence of record in its whole.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); see also Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000). 

In determining whether statements and evidence submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  

While he is competent to report symptoms as they come to him through his senses (such as pain), the identity of the underlying pathology of the back and hips is not the types of disorder that a lay person can provide competent evidence on questions of etiology or diagnosis. 

Rather, the examiner has the requisite medical expertise to render a medical opinion regarding the etiology of the disorder and had sufficient facts and data on which to base the conclusion.  As such, the Board attaches greater probative weight to the clinical findings than to the Veteran's lay statements.  See Cartright, 2 Vet. App. at 25. 

The evidence also reflects inconsistencies between the Veteran's statements and the contemporaneous record.  For instance, as noted above, he contends he has consistently suffered from back and hip pain since his combat service in Iraq; however, the Board again observes that he himself denied a prior history of back trouble of any kind at the end of his combat deployment.  

Moreover, and significantly, the Veteran reported his back pain began after service separation at both VA examinations, as well as to his private physician.  See Gardin v. Shinseki, 613 F.3d 1374, 1380 (Fed. Cir. 2010) (upholding Board finding that vague and inconsistent lay statements were not credible because they were in direct contradiction to the more credible, competent, reliable, and clearly documented medical evidence); Madden v. Gober, 125 F.3d 1477, 1481 (Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).  

As the fact-finder, the Board finds the consistency, timing and accuracy of the Veteran's accounts and those of supporting lay statements to raise credibility issues with these statements and assertions regarding in-service symptomatology and a nexus to current complaints.  In this regard, the Board finds it reasonable to believe the Veteran would have reported such a history of chronic pain to his medical providers as he sought medical treatment or was being examined in conjunction with the current claims.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).

Next, the Veteran filed VA disability compensation claims for service connection for posttraumatic stress disorder, chest pain, and breathing problems shortly after service, but did not claim service connection for back or hip problems or make any mention of any back or hip symptomatology.  The Board acknowledges that symptoms, not treatment, are the essence of any evidence of continuity of symptomatology; however, here, he filed a claim for service connection, but did not mention back or hip symptoms at that time.  This suggests to the Board that there was no pertinent back or hip symptomatology at that time.  

While inaction regarding filing a claim is not necessarily indicative of the absence of symptomatology, where, as here, a veteran takes action regarding other claims, it becomes reasonable to expect that the Veteran is presenting all issues for which he is experiencing symptoms that he believes are related to service.  In other words, he demonstrated that he understood the procedure for filing a claim for VA disability compensation, and he followed that procedure in other instances where he believed he was entitled to those benefits.  

In such circumstances, it is more reasonable to expect a complete reporting than for certain symptomatology to be omitted.  Thus, his inaction regarding claims for back and hip disorders, when viewed in the context of his action regarding other claims for compensation, may reasonably be interpreted as indicative of his belief that he did not sustain a back or hip injury in service, or the lack of back or hip symptomatology at the time he filed the claim, or both.  In fact, he did not file claims for the back or bilateral hips for more than 2 years after discharge.

Because of the inconsistent, contradictory nature of the Veteran's statements and the evidence of record, the Board finds that they are not credible with respect to the onset regarding a back or hip disorder. Accordingly, the Board finds that his lay statements are not credible evidence to support a nexus between active service and bilateral hip or back disorders.

To the extent that the Veteran has submitted statements from co-workers and his employer attesting to his complaints of back pain, the Board finds that those statements are not competent evidence to establish a medical nexus because, by their own statements, most of the people submitting statements have known him for "a couple years" to 5 years, which dates their knowledge to well after the Veteran's discharge from service. Moreover, the evidence does not show that any are medical professionals with the requisite skills or training to render a medical nexus opinion.

Moreover, a statement from his mother attests to his back pain "since he has been out of the service" which suggests that the onset was post-discharge.  Therefore, the Board assigns these statements little probative value on the issue of nexus.

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claims for service connection and there is no doubt to be otherwise resolved.  As such, the appeals are denied.

Finally, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

When VCAA notice is delinquent or erroneous, the "rule of prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2) (West 2002).  In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

In this case, the Veteran received notification prior to the initial unfavorable decision in August 2006.  The RO's April 2006 notice letter advised him of what information and evidence was needed to substantiate the claims and what information and evidence must be submitted by him, namely, any additional evidence and argument concerning the claimed disorders and enough information for the RO to request records from the sources identified.  He was specifically told that it was his responsibility to support the claims with appropriate evidence. 

The April 2006 letter also included notice that a disability rating and an effective date for the award of benefits would be assigned if service connection was awarded.  See Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).  Finally the letter advised him what information and evidence would be obtained by VA, namely, records like medical records, employment records, and records from other Federal agencies.  Therefore, adequate notice was provided to him prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b). 

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

Service treatment records are associated with claims file.  Furthermore, all post-service treatment records and reports identified by the Veteran have also been obtained and associated with the claims file.  There are no additional pertinent records found in the Virtual VA file.  He has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist him in locating additional records has been satisfied. 

Moreover, the Veteran was provided VA medical examinations in December 2006 and December 2008.  The Board finds that the collective examination reports are adequate for the purposes of determining service connection, as the examiner considered the Veteran's pertinent medical history and symptomatology, performed a thorough physical examination of the Veteran, and provided a nexus medical opinion supported by rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

Regarding the December 2008 medical opinion finding that the Veteran's hip and back disorders were "less likely" a result of service, the Board has considered whether it is consistent with the equipoise standard found in 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 3.102, pursuant to the JMR.  Upon review, the Board finds that a reasonable reading of the opinion is that the examiner considered the correct standard in addressing the likelihood that the Veteran's hip and back disorders were causally related to active service.

Although the examiner did not specifically use the "at least as likely as not" terminology when providing the December 2008 opinion, the same examiner had previously used the as likely as not phraseology when providing a medical opinion in connection with the current claims/appeal in a May 2007 addendum report.  

Therefore, the examiner had already demonstrated an understanding of the correct standard (i.e., equipoise) to be used in evaluating the Veteran's claims and the record.  The examiner also confirmed review of the claims file in the December 2008 examination report, and the claims file included explanation of the as likely as not standard in the October 2008 Board Remand.  

The examiner further acknowledged the positive evidence in the record (i.e., the Veteran's treatment for mid-back pain in November 2003), as well as the negative evidence (i.e., no treatment in service other than in November 2003 and back and hip pain beginning after service) in providing the rationale for the conclusion that it was less likely that the Veteran's claimed disorders were related to service.  

While not disciplined in the use of phraseology, the Board finds that the examiner considered the probability of an even balance of evidence but concluded that, after review of the claims file and further examination of the Veteran pursuant to the Board Remand, the opinion remained that there was a less than 50 percent probability that the Veteran's claimed disorders were related to service. 

For these reasons, the Board finds the December 2008 medical opinion considered the appropriate standard and is adequate and highly probative on the question of whether the Veteran's back and hip disorders were causally or etiologically related to service.  

As a final note, the case was previously remanded by the Board in October 2010.  Specifically, the Veteran had submitted additional lay evidence that had not been considered by the RO.  Following the Board remand, the additional evidence was considered and a December 2011 supplemental statement of the case was issued.  As such, there has been compliance with the October 2010 remand, and adjudication of the instant appeal may proceed.  See Stegall v. West, 11 Vet. App. 269, 271 (1998).

Therefore, the available records and medical evidence have been obtained in order to make adequate determinations as to these claims.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).



ORDER

Service connection for a bilateral hip disorder is denied.

Service connection for a mid and low back disorder is denied.  



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


